619 F.2d 839
Wayne M. ALLEN et al., Plaintiffs-Appellees,v.A. J. MONGER et al., Defendants-Appellants.George T. MOSES et al., Plaintiffs-Appellees,v.S. R. FOLEY, Jr. et al., Defendants-Appellants.
No. 76-1125.
United States Court of Appeals, Ninth Circuit.
May 21, 1980.

1
Before GOODWIN and HUG, Circuit Judges, and PALMIERI*, District Judge.


2
The above entitled actions are remanded to the United States District Court for the Northern District of California for further proceedings consistent with the decision of the United States Supreme Court in the case of Brown, et al. v. Allen, et al., ---- U.S. ----, 100 S. Ct. 1003, 62 L. Ed. 2d 745, issued February 19, 1980.



*
 The Honorable Edmund L. Palmieri, United States District Judge for the Southern District of New York, sitting by designation